DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Specifically, the Abstract of the Disclosure is objected to because it contains informality legal phrase “comprises”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SALMINEN et al. (US 20160369621 A1) in view of Macdonald et al. (US 6732052 B2).
Regarding claim 1, SALMINEN discloses a system for drilling a subterranean wellbore (Fig. 1), comprising: a drilling assembly comprising a drill string (4) and a drill bit (8); a sensor on the drill string (para. 0025, 0030); and a control unit (15) comprising a processor and a non-transitory memory device (para. 0022), the control unit operatively coupled to the drilling assembly to receive at least one performance parameter from the sensor on the drill string and to provide a control signal to adjust at least one drilling operating parameter of at least one of the drill string or the drill bit (para. 0048), wherein the memory device stores an algorithm (Figs. 2, 12; para. 0021) that, when executed by the processor, causes the control unit to: compare the at least one measured performance parameter to at least one target performance parameter (e.g., expected values determined by a model of the previously drilled wellbores) of the at least one of the drill string (para. 0033, 0043; Fig. 6A), the at least one target performance parameter comprising at least one performance parameter of a prior drilling operation measured under substantially similar drilling conditions and measured at substantially a same drilling depth, substantially a same depth percent, or substantially a same drilling time, the at least one target performance parameter stored 
	SALMINEN does not mention explicitly: said system comprising a sensor on the drill bit.
	Macdonald discloses a system and method for improving drilling operations, comprising: a sensor on a drill bit unit (col. 5, line 61 – col. 6, line 8).
	It would have been obvious to one of ordinary skill in the art to incorporate Macdonald’s sensor on the drill bit unit into the invention of SALMINEN to arrive at the claimed invention in order to provide direct measurements of, e.g., surface processes, compute parameters of interest that relate to the condition or health of the BHA components, etc., and in response thereto determines the desired drilling 
parameters (Macdonald, col. 5, line 65 – col. 6, line 8). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 2, SALMINEN discloses: wherein the control unit further comprises a display (para. 0048), and wherein the algorithm further causes the control 
	Regarding claim 3, SALMINEN discloses: wherein the algorithm causes the control unit to adjust at least one drilling operating parameter comprises causing the control unit to automatically adjust the at least one drilling operating parameter such that the performance attribute value is within the target performance attribute range (para. 0049. Note, the instant claim does not require the control unit itself to physically perform compensating operations of necessary drilling components thus adjust the at least one drilling operating parameter).
	Regarding claim 4, SALMINEN discloses: wherein: the algorithm causes the control unit to compare the at least one measured performance parameter to at least one target performance comprises causing the control unit to compare a plurality of measured performance parameters to a plurality of target performance parameters (para. 0033, 0043-0047); and the algorithm causes the control unit to determine a performance attribute value comprises causing the control unit to determine the performance attribute value by calculating a weighted average difference between the plurality of measured performance parameters to the plurality of target performance parameters (para. 0043-0047) and normalizing the weighted average difference on a scale of 0 to 100 (Fig. 6E).  
	Regarding claim 5, SALMINEN renders the claimed invention obvious (see discussion for claims 1 and 2 above).

	Regarding claim 7, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying a plurality of performance attribute values on the graphical user interface and dividing the plurality of performance attribute values into a plurality of categories, each of the plurality of categories representative of a different performance parameter of the drilling operation (Fig. 7).  
	Regarding claim 8, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on the graphical user interface comprising at least one of a graphical representation and a numerical representation of the at least one measured performance parameter (Fig. 7; para. 0048).  
	Regarding claim 9, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on a graphical user interface comprising a graphical representation of the at least one measured performance parameter compared to the at least one target performance parameter (Fig. 7; para. 0048).  
	Regarding claim 10, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on a multi-dimensional map (Fig. 7 shows two-dimensional maps of various parameters) of the drilling operation illustrating a location (e.g., defined by the “Block Positon”) of the at least one component along a drilling path of the drilling 
	Regarding claim 11, SALMINEN discloses: wherein the performance attribute value is indicative of an acceptable or unacceptable standard of performance of the drilling operation (para. 0005, 0048).
	SALMINEN does not mention explicitly: the performance attribute value further comprising color coding the performance attribute value to indicate whether the performance attribute value is an acceptable or unacceptable value.  
Macdonald discloses a system and method for improving drilling operations, comprising: determine a performance attribute value based on real-time measurement of drilling operating parameters, determine whether the performance attribute value is within a target performance attribute value range, and adjust at least one drilling operating parameter responsive to a determination that the performance attribute value is not within the target performance attribute value range, wherein the performance attribute value further comprising color coding the performance attribute value to indicate whether the performance attribute value is an acceptable or unacceptable value (col. 2, lines 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Macdonald’s teaching of color coding the performance attribute value into the SALMINEN system/method to arrive the claimed invention, in order to assist an operator in visual identification of different performance attribute values thus, based on this information, and using his own 
Regarding claim 12, SALMINEN discloses: said system further comprising displaying a suggestion to adjust at least one drilling operating parameter of the drilling system on the graphical user interface (para. 0048).  
Regarding claim 13, SALMINEN renders the claimed invention obvious (see discussion for claims 1, 2 and 7 above).
	Regarding claim 14, SALMINEN discloses: wherein comparing the at least one measured performance parameter to the at least one target performance parameter comprises comparing the at least one measured performance parameter to at least one target performance range having an upper bound and a lower bound (Figs. 3A and 3B).  
Regarding claim 15, SALMINEN renders the claimed invention obvious (see discussion for claims 2 and 12 above).
Regarding claim 16, SALMINEN renders the claimed invention obvious (para. 0005, 0048).  
Regarding claim 17, SALMINEN discloses: wherein the performance attribute value (e.g., the stuck pipe risk shown in Fig. 7) is a measure of speed of the drilling operation (para. 0005, 0026; note, in the event of stuck pipe, the speed of the drilling operation approaches to zero), and wherein adjusting the at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, and differential pressure (para. 0048).  

Regarding claim 19, SALMINEN discloses: wherein the performance attribute value is a measure of conformity of a drilling path of the drilling operation compared to a planned drilling path (Fig. 7; para. 0044-0047), and wherein adjusting at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, differential pressure, a design of the drilling assembly, an orientation of a drill bit face, and drilling methodology (para. 0048).  
Regarding claim 20, SALMINEN discloses: wherein the performance attribute value is a measure of susceptibility of a drilling assembly to damage responsive to undesirable interaction of a drilling assembly with a formation (Fig. 7; para. 0044-0047), and wherein adjusting at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, differential pressure, and a design of the drilling assembly (para. 0048).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/X.S/Examiner, Art Unit 2862     
   

/TOAN M LE/Primary Examiner, Art Unit 286